


Exhibit 10.9
FIRST AMENDMENT TO


AMENDED AND RESTATED ADVISORY AGREEMENT




This FIRST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT is entered into
as of November 7, 2012, among American Realty Capital Global Trust, Inc. (the
“Company”), American Realty Capital Global Operating Partnership, L.P. (the
“OP”) and American Realty Capital Global Advisors, LLC (the “Advisor”).


RECITALS


WHEREAS, the Company, the OP and the Advisor entered into that certain Amended
and Restated Advisory Agreement (the “Advisory Agreement”), dated as of August
14, 2012; and


WHEREAS, pursuant to Section 24 of the Advisory Agreement, the Company, the OP
and the Advisor desire to make certain amendments to the Advisory Agreement.
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.
Amendment to Section 10(d) of the Advisory Agreement. Effective July 1, 2012,
Section 10(d) of the Advisory Agreement is hereby replaced in its entirety with
the following:



“(d)          Asset Management Fee. The Company (and with respect to a Foreign
Investment, the applicable Local Entity)
 
(i)          Until the Company acquires at least $1.2 billion in total portfolio
assets, the Company shall pay the Advisor or its assignees an Asset Management
Fee equal to 0.75% of the cost of the Company’s assets (including the purchase
price, acquisition expenses, capital expenditures and other customarily
capitalized costs, but excluding acquisition fees); provided, however, that the
Asset Management Fee shall be reduced by any amounts payable to American Realty
Capital Global Properties, LLC, as an oversight fee, such that the aggregate of
the Asset Management Fee and such oversight fee does not exceed 0.75% per annum
of the cost of the Company’s assets. Such Asset Management Fee will be payable
on the first Business Day of each month for the respective current month in the
amount of 0.0625% of average invested assets as of such date, adjusted for
appropriate closing dates for individual investments. The Asset Management Fee
shall be payable, at the discretion of the Board, in cash, common stock or
restricted stock grants, or any combination thereof. The amount of the Asset
Management Fee will be reduced to the extent that funds from operations (“FFO”)
as adjusted, during the six months ending on the last day of the calendar
quarter immediately preceding the date such Asset Management Fee is payable, is
less than the dividends declared with respect to the six month period. For
purposes of




--------------------------------------------------------------------------------




this determination, FFO, as adjusted, is FFO (as defined by NAREIT), adjusted to
add back (i) acquisition fees and related expenses; (ii) non-cash restricted
stock grant amortization, if any; and (iii) impairments of real estate related
investments, if any (including properties, loans receivable and equity and debt
investments).


(ii)         After the first quarter following the Company’s acquisition of at
least $1.2 billion in total portfolio assets, the Company shall pay an Asset
Management Fee to the Advisor or its assignees as compensation for services
rendered in connection with the management of the Company’s assets based on the
lower of 0.75% of the costs of assets and 0.75% of the quarterly NAV. Such Asset
Management Fee will be payable monthly, based on assets held by the Company
during the measurement date, adjusted for appropriate closing dates for
individual property acquisitions. The amount of the Asset Management Fee will be
reduced to the extent FFO as adjusted, during the six months ending on the last
day of the calendar quarter immediately preceding the date such Asset Management
Fee is payable, is less than the dividends declared with respect to the six
month period. For purposes of this determination, FFO, as adjusted, is FFO (as
defined by NAREIT), adjusted to add back (i) acquisition fees and related
expenses; (ii) non-cash restricted stock grant amortization, if any; and (iii)
impairments of real estate related investments, if any (including properties,
loans receivable and equity and debt investments).”




[Signature page follows.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


AMERICAN REALTY CAPITAL GLOBAL TRUST, INC.






By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    President




AMERICAN REALTY CAPITAL GLOBAL OPERATING PARTNERSHIP, L.P.


By:
American Realty Capital Global Trust, Inc.,



its General Partner






By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    President


AMERICAN REALTY CAPITAL GLOBAL ADVISORS, LLC




By:    /s/ Edward M. Weil, Jr.
Name:    Edward M. Weil, Jr.
Title:    President


 
 
 





